DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The amendment filed 03/18/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the specific structure (e.g. aerosol spray can) and position (freely moved around) of the spraying device.   
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1 and 10: 
	a navigation device
	 an image-type projecting device(s)

Claims 9 and 18: 
	spraying device
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claims 1 and 10: 
	a navigation device has been interpreted to be either a pre-operative imaging system, an intraoperative imaging system or an intra-operative real-time imaging system as described in Paragraph [0023] of the PG-Publication or alternatively, software to enable a surgeon to plan an operational path using image data as described in Paragraph [0025] of the PG-Publication.  
	an image-type projecting device has been interpreted to be any type of projector as described in Paragraph [0018] of the PG-Publication.  

Claims 9 and 18: 
	a spraying device has no corresponding structure disclosed in the specification.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because the term “image-type” projecting unit is indefinite as it is unclear what is considered to be an “image-type”.  Claim 10 appears to have the same issue.  Claim 4 is rejected because it is unclear how a relationship of coordinate systems is both fixed and not fixed.  Claims 9 and 18 are rejected because it is unclear what is considered a spraying device as now claimed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-8 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0076195 to Shalayev et al. “Shalayev” in view of U.S. Publication No. 2014/0022283 to Chan et al. “Chan”.  
As for Claims 1-2 and 10-11, Shalayev discloses a surgical navigation system and method for performing a medical procedure (Abstract) comprising steps of receiving an image of an anatomical region of a subject pre-operatively or intra-operatively to generate 2D or 3D models used to create the surgical plan (Paragraph [0018]).  Shalayev explains that the surgical plan is performed by a user such as surgeon on a computer with imaging or planning software (Paragraphs [0028]-[0030] and [0048]).  Such disclosure(s) are considered to read on the navigation unit and the processing unit (e.g. computer) as claimed in its broadest reasonable interpretation and as interpreted under 35 U.S.C. 112f above.   Shalayev discloses wherein the surgical plan is registered to the anatomical region (Fig. 2) via tracking array (204 in Fig. 2 and corresponding descriptions), tracking system (205 in Fig. 2 and corresponding descriptions) and articulated lasers (210 in Fig. 2 and corresponding descriptions) located at various locations in the operating room (OR).  Shalayev discloses wherein the lasers may be a continuous source laser pointer, a line laser, a modulated pulsed laser or a pico-projector (Paragraph [0036]) configured to project an intersecting/overlapping image onto the subject (Paragraphs [0041], [0049], [0056]-[0057] and [0059]).  Examiner notes that such disclosures are considered to read on the claimed limitations of at least two image-type projectors configured to project at least two intersecting patterns in a physical space as claimed in its broadest reasonable interpretation.  Furthermore, the intersection projection would provide “an indication” of an angle and location for the instrumented to be located when operated on a patient in its Shalayev explains that the laser is articulated to project light as an “indication” on the surgical area of the subject and where an “indication” refers to an incision path and depth (Paragraph [0025]) while Paragraphs [0041], [0049] and [0055]-[0056] explain that a depth “indication” can be projected on to the subject.  Examiner notes that the depth indicator would provide an indication of an angle of the instrument and whether the angle should be adjusted (e.g. shallower angle or steeper angle) relative the body to achieve the desired incision.
In addition, the processing means described by Shalayev is considered to use a “projection model algorithm” in order to project a model of the surgical plan onto the patient using the anatomical images and lasers in its broadest reasonable interpretation.  
Nonetheless, Chan teaches from within a similar field of endeavor with respect to surgical navigation systems with projectors (Abstract; Paragraphs [0009] and [0032]) where images for projection are generated by the computer based on volumetric images (Paragraph [0064]).  Chan explains that the projected image may be a 2D image interpolated from volumetric image data and wherein virtual models including surgical planning and contour of anatomical structures created from one medical image may be transformed to another medical image using rigid and/or deformable image registration methods (Paragraph [0065]).  Examiner notes that such disclosures are considered to read on the claimed limitation of a processor receiving 3D space information and converting the 3D space information into 2D space information using a projection model algorithm in its broadest reasonable interpretation.  
Accordingly, it would have been obvious to a person of ordinary skill in the art to have implemented the conventional projection algorithms described by Chan with Shalayev’s navigation computer in order to improve the accuracy (e.g. registration) of the image projection.  

With respect to Claims 3-5 and 14-16, Shalayev discloses wherein the lasers may be located at various locations in the OR (Paragraph [0037]) and thus considered to have a relationship of coordinate systems that is not fixed with a navigation unit and an embodiment where the lasers are fixed to navigation unit (Fig. 2) and thus would have fixed relationship of coordinate systems in its broadest reasonable interpretation.  
As for Claims 6-7 and 12-13, Shalayev discloses use of preoperative MRI, CT, ultrasound or any combination thereof (Paragraphs [0023]-[0027]) and use of a navigation unit (e.g. optical or EM navigation unit; Paragraphs [0023]-[0025] and [0035]) both configured to provide 3D data as claimed.  
	Regarding Claims 8 and 17, Shalayev discloses wherein the result of the intersecting laser projectors can be a line or a curved surface (including curved lines) (Paragraphs [0041] and [0049]).  

Claims 9 and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalayev and Chan as applied to claims 1 and 10 above, and further in view of U.S. Publication No. 2016/0282710 to Evreinov et al. “Evreinov”.  
With respect to Claims 9 and 18, Shalayev and Chan disclose a navigation system and method using projectors to assist in the procedure.  However, the art of record does not expressly disclose a medium spreading unit as claimed.  
Evreinov teaches from within a similar field of endeavor with respect to projector systems and methods (Paragraph [0002] where mist or spray of a medium is provided to create a scattering surface/volume (Paragraphs [0016]-[0118]; Fig. 1A and corresponding descriptions).  
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to use a scattering medium spray/mist as described by Evreinov in order to temporarily provide a projection screen for the projectors if and when desired.  Examiner notes that such a modification would appear to enhance the clarity of the projection and require nothing more than combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are in view of the updated grounds of rejection.  Examiner will address Applicant’s arguments which may still pertain to the rejections above.  For example, Applicant has asserted that the amendments to the claims avoid 35 U.S.C. 112(f) interpretation (REMARKS, Pages 8-10).  Examiner respectfully disagrees and notes that changing the non-structural generic placeholder “unit” to another non-structural placeholder “device” is not sufficient to overcome the interpretation especially because the terms meet all 3 prongs of the analysis set forth in MPEP § 2181 (I).  35 U.S.C. 112(a) and (b) rejections associated with the above interpretations are also maintained.  
As for the 35 U.S.C. 112(b) rejection of the indefinite term “image-type”, Applicant has argued that “...image-type is appropriately descriptive in view of the specification” (REMARKS, Page 10).  
Claim 4 remains rejected under 35 U.S.C. 112(b) as indefinite because it is unclear how the coordinate system is BOTH fixed (per claim 4’s dependency on Claim 3) and fixed.  Applicant’s “explanation” (REMARKS, page 10) is not sufficient to overcome this rejection as Applicant appears to acknowledge the instance of either a fixed or not fixed coordinate system but not both at the same time.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Publication No. 2014/0121636 to Boyden et al. which discloses projecting (with a pico-projector) angle information onto a subject (Paragraphs [0065]-[0066] and [0115]) and U.S. Publication No. 2005/0195587 to Moctezuma De La Barrera et al. which discloses projecting angle information onto a surgical field (Figs. 4, 6A-E and corresponding descriptions).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793